Exhibit 10.5

 

EXECUTION VERSION

 

July 12, 2020

 

Churchill Capital Corp III
640 Fifth Avenue, 12th Floor
New York, NY 10019

 

(212) 380-7500

 

Re:Sponsor Agreement

 

Ladies and Gentlemen:

 

This letter (this “Sponsor Agreement”) is being delivered to you in connection
with that certain Agreement and Plan of Merger, dated as of the date hereof, by
and among Churchill Capital Corp III, a Delaware corporation (“Acquiror”),
Polaris Investment Holdings, L.P., a Delaware limited partnership (“Holdings”),
Polaris Parent Corp., a Delaware corporation (“Parent”, and collectively with
Holdings, the “Company”) and the other parties thereto (the “Merger Agreement”)
and hereby amends and restates in its entirety that certain letter, dated
February 13, 2020, from Churchill Sponsor III LLC (the “Sponsor”) and each of
the undersigned individuals, each of whom is a member of Acquiror’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”) to Acquiror (the “Prior Letter Agreement”). Certain capitalized
terms used herein are defined in paragraph 10 hereof. Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement.

 

In order to induce the Company and Acquiror to enter into the Merger Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Sponsor and each of the Insiders, hereby
severally (and not jointly and severally) agrees with Acquiror and, at all times
prior to any valid termination of the Merger Agreement, the Company as follows:

 



 

 

 

1.            The Sponsor and each Insider hereby unconditionally and
irrevocably agrees: (i) that at any duly called meeting of the stockholders of
Acquiror (or any adjournment or postponement thereof), and in any action by
written consent of the stockholders of Acquiror requested by Acquiror’s board of
directors or undertaken as contemplated by the Transactions, the Sponsor and
each such Insider shall, if a meeting is held, appear at the meeting, in person
or by proxy, or otherwise cause all of its, his or her shares of Capital Stock
to be counted as present thereat for purposes of establishing a quorum, and it
shall vote or consent (or cause to be voted or consented), in person or by
proxy, all of its, his or her shares of Capital Stock (a) in favor of the
adoption of the Merger Agreement and approval of the Transactions (and any
actions required in furtherance thereof), (b) against any action, proposal,
transaction or agreement that would reasonably be expected to result in a breach
of any representation, warranty, covenant, obligation or agreement of Acquiror
contained in the Merger Agreement, (c) in favor of any other proposals set forth
in Acquiror’s proxy statement to be filed by Acquiror with the SEC relating to
the Transactions (including any proxy supplements thereto, the “Proxy
Statement”), (d) for any proposal to adjourn or postpone the applicable
stockholder meeting to a later date if (and only if) (1) there are not
sufficient votes for approval of the Merger Agreement and any other proposals
related thereto as set forth in the Proxy Statement on the dates on which such
meetings are held or (2) the closing condition in Section 10.03(c) of the Merger
Agreement has not been satisfied, and (e) except as set forth in the Proxy
Statement, against the following actions or proposals: (1) any Business
Combination Proposal or any proposal in opposition to approval of the Merger
Agreement or in competition with or inconsistent with the Merger Agreement; and
(2) (A) any change in the present capitalization of Acquiror or any amendment of
the Certificate of Incorporation, except to the extent expressly contemplated by
the Merger Agreement, (B) any liquidation, dissolution or other change in
Acquiror’s corporate structure or business, (C) any action, proposal,
transaction or agreement that would result in a breach in any material respect
of any covenant, representation or warranty or other obligation or agreement of
the Sponsor or such Insider under this Sponsor Agreement, or (D) any other
action or proposal involving Acquiror or any of its subsidiaries that is
intended, or would reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect the Transactions and (ii) not to redeem,
elect to redeem or tender or submit any of its shares of Common Stock owned by
it, him or her for redemption in connection with such stockholder approval or
proposed Business Combination, or in connection with any vote to amend
Acquiror’s Charter (as defined below). Prior to any valid termination of the
Merger Agreement, (x) the Sponsor and each Insider shall take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary under applicable Laws to consummate the Merger and the other
transactions contemplated by the Merger Agreement and on the terms and subject
to the conditions set forth therein, and (y) the Sponsor and each Insider shall
be bound by and comply with Sections 9.03 (Exclusivity) and 9.05
(Confidentiality; Publicity) of the Merger Agreement (and any relevant
definitions contained in any such Sections) as if such Person were a signatory
to the Merger Agreement with respect to such provisions. If Acquiror seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Capital Stock owned by it, him or her in connection therewith. The
obligations of the Sponsor and the Insiders specified in this paragraph 1 shall
apply whether or not the Mergers, any of the Transactions or any action
described above is recommend by Acquiror’s board of directors.

 



2



 

2.            The Sponsor and each Insider hereby agrees that in the event that
Acquiror fails to consummate a Business Combination by February 19, 2022 (or
May 19, 2022 if Acquiror has executed a letter of intent, agreement in principle
or definitive agreement for an initial business combination before February 19,
2022), or such later period approved by Acquiror’s stockholders in accordance
with Acquiror’s amended and restated certificate of incorporation (the
“Charter”), the Sponsor and each Insider shall take all reasonable steps to
cause Acquiror to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 Business Days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (net of amounts
withdrawn to fund Acquiror’s working capital requirements, subject to an annual
limit of $1,000,000, and/or to pay Acquiror’s taxes (“Permitted Withdrawals”))
and less up to $100,000 of interest to pay dissolution expenses)), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders (including the right
to receive further liquidating distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of Acquiror’s remaining stockholders and Acquiror’s
board of directors, dissolve and liquidate, subject in each case to Acquiror’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agree to not
propose any amendment to the Charter that would modify the substance or timing
of Acquiror’s obligation to redeem 100% of the Offering Shares if Acquiror does
not complete a Business Combination within the required time period set forth in
the Charter or with respect to any other material provisions relating to
stockholders’ rights or pre-initial business combination activity, unless
Acquiror provides its Public Stockholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (net of Permitted Withdrawals), divided by the
number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of Acquiror as a result of any liquidation of
Acquiror with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waive, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by Acquiror to purchase shares of Common Stock (although the Sponsor, the
Insiders and their respective Affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if
Acquiror fails to consummate a Business Combination within the time period set
forth in the Charter).

 

3.            Without limiting their obligations under paragraph 6 below or
pursuant to the Investor Rights Agreement, during the period commencing on the
date hereof and ending on the earlier of (a) the valid termination of the Merger
Agreement or (b) the Closing, the Sponsor and each Insider shall not, without
the prior written consent of the Company, Transfer any Units, shares of Capital
Stock, warrants (each, a “Warrant”) to purchase shares of Common Stock or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her. In the event that (i) any shares of
Capital Stock, Warrants or other equity securities of Acquiror are issued to the
Sponsor or any Insider after the date hereof pursuant to any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of Capital Stock of, on or affecting the shares of Capital Stock owned by
the Sponsor or any Insider or otherwise, (ii) the Sponsor or any Insider
purchases or otherwise acquires beneficial ownership of any shares of Capital
Stock, Warrants or other equity securities of Acquiror after the date hereof or
(iii) the Sponsor or any Insider acquires the right to vote or share in the
voting of any shares of Capital Stock, Warrants or other equity securities of
Acquiror after the date hereof (such shares of Capital Stock, Warrants or other
equity securities of Acquiror described in clauses (i), (ii) and (iii), the “New
Shares”), then such New Shares acquired or purchased by the Sponsor or any
Insider shall be subject to the terms of this paragraph 3 and paragraph 1 above
to the same extent as if they constituted the Capital Stock or Warrants owned by
the Sponsor or any Insider as of the date hereof.

 



3



 

4.            In the event of the liquidation of the Trust Account, the Sponsor
(which for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor or any other Insider) agrees to indemnify and
hold harmless Acquiror against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
Acquiror may become subject as a result of any claim by (i) any third party for
services rendered or products sold to Acquiror or (ii) any prospective target
business with which Acquiror has entered into a letter of intent,
confidentiality or other similar agreement for a Business Combination (a
“Target”); provided, however, that such indemnification of Acquiror by the
Sponsor (x) shall apply only to the extent necessary to ensure that such claims
by a third party or a Target do not reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.00 per Offering Share or (ii) the actual
amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets
less Permitted Withdrawals, (y) shall not apply to any claims by a third party
(including a Target) that executed a waiver of any and all rights to the monies
held in the Trust Account (whether or not such waiver is enforceable) and
(z) shall not apply to any claims under Acquiror’s indemnity of Citigroup Global
Markets Inc. (the “Representative”) against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to Acquiror if, within 15 days following written receipt of notice
of the claim to the Sponsor, the Sponsor notifies Acquiror in writing that it
shall undertake such defense. For the avoidance of doubt, none of Acquiror’s
officers or directors will indemnify Acquiror for claims by third parties,
including, without limitation, claims by vendors and prospective target
businesses.

 

5.            The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Representative, Acquiror and, prior to any valid termination of the
Merger Agreement, the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 6(a), 6(b), 6(c), 6(d), 8 and 12, as applicable, of this
Sponsor Agreement (with respect to the Representative, only such provisions as
were contained in the Prior Letter Agreement), (ii) monetary damages may not be
an adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

6.             (a)           In the event that (i) the Closing does not occur
for any reason (including, without limitation, as a result of the valid
termination of the Merger Agreement), the Sponsor and each Insider agrees that
it, he or she shall not Transfer any Founder Shares (or shares of Common Stock
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of Acquiror’s initial Business Combination or (B) subsequent to the
Business Combination, (x) if the closing price of the Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after Acquiror’s initial
Business Combination or (y) the date on which Acquiror completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of Acquiror’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property and (ii) the
Closing does occur, the Sponsor and each Insider agrees that it, he or she shall
not Transfer (A) any Founder Shares or any other Capital Stock of Acquiror owned
by such Person as of the Closing Date (after giving effect to the consummation
of the Transactions) or the Private Placement Warrants identified on Annex A as
“Locked-Up Warrants”, or (B) any shares of Common Stock issued or issuable upon
the exercise of such Private Placement Warrants identified on Annex A as
“Locked-Up Warrants” (clauses (A) and (B), collectively, the “Locked-Up Acquiror
Securities”) until the eighteen month anniversary of the Closing Date (such
period, the “Founder Shares Lock-up Period”).

 



4



 

(b)           In the event that the Closing does not occur for any reason
(including, without limitation, as a result of the valid termination of the
Merger Agreement), the Sponsor and each Insider agrees that it, he or she shall
not Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants) until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, and together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

(c)           Notwithstanding the provisions set forth in paragraphs 3 and
6(a) and (b), but subject to the provisions set forth in paragraph 6(d),
(i) upon the valid termination of the Merger Agreement, the following Transfers
of the Founder Shares, the Private Placement Warrants and shares of Common Stock
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares that are held by the Sponsor, any Insider or any
of their permitted transferees (that have complied with this paragraph 6(c)),
are permitted: (A) to Acquiror’s officers or directors, any affiliates or family
members of any of Acquiror’s officers or directors, any members of the Sponsor,
or any affiliates of the Sponsor; (B) in the case of an individual, transfers by
gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (C) in the case of an
individual, transfers by virtue of laws of descent and distribution upon death
of the individual; (D) in the case of an individual, transfers pursuant to a
qualified domestic relations order; (E) transfers by private sales or transfers
made in connection with the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased;
(F) transfers in the event of Acquiror’s liquidation prior to the completion of
an initial Business Combination; (G) transfers by virtue of the laws of the
State of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (H) in the event of Acquiror’s completion of a
liquidation, merger, stock exchange, reorganization or other similar transaction
which results in all of Acquiror’s public stockholders having the right to
exchange their shares of Common Stock for cash, securities or other property
subsequent to the completion of the initial business combination; (I) to a
nominee or custodian of a person or entity to whom a disposition or transfer
would be permissible under clauses (A) through (H) above; provided, however,
that in the case of clauses (A) through (E) and (I), these permitted transferees
must enter into a written agreement with Acquiror agreeing to be bound by the
transfer restrictions herein and the other restrictions contained in this
Sponsor Agreement (including provisions relating to voting, the Trust Account
and liquidating distributions) and (ii) during the period commencing on the date
hereof and ending on the earlier of (x) the expiration of the Lock-up Periods
and (y) the date of any valid termination of the Merger Agreement, the
following, Transfers of the Founder Shares, the Private Placement Warrants
identified on Annex A as “Locked-Up Warrants”, shares of Common Stock issued or
issuable upon the exercise or conversion of the Private Placement Warrants
identified on Annex A as “Locked-Up Warrants” or the Founder Shares, that are
held by the Sponsor or any Insider or any of their permitted transferees (that
have complied with this paragraph 6(c)), are permitted in accordance with
Section 4.2 of the Investor Rights Agreement; provided, that to the extent such
members have obligations pursuant to this Sponsor Agreement, such members shall
confirm in writing to Acquiror and the Company that the securities so
distributed to them will continue to be subject to such obligations; provided,
further, that any other permitted transferees must enter into a written
agreement with Acquiror or the Company agreeing to be bound by the transfer
restrictions herein.

 



5



 

(d)           Vesting Provisions. The Sponsor agrees that, as of the Closing,
all of (A) the Founder Shares or shares of Common Stock issued or issuable upon
the exercise or conversion of the Founder Shares as identified on Annex A as
“Vesting Shares” and (B) the Private Placement Warrants as identified on Annex A
as being “Vesting Warrants,” in each case, as of the Closing shall be unvested
and shall be subject to the vesting and forfeiture provisions set forth in this
paragraph 6(d). The Sponsor agrees that it shall not (and will cause its
Affiliates not to) Transfer any unvested Founder Shares or shares of Common
Stock issued or issuable upon the exercise or conversion of the unvested Founder
Shares or any unvested Private Placement Warrants prior to the later of (x) the
expiration of the Founder Shares Lock-up Period and (y) the date such Founder
Shares, shares of Common Stock or Private Placement Warrants become vested
pursuant to this paragraph 6(d). For the avoidance of doubt, it is acknowledged
and agreed that any Founder Shares, shares of Common Stock issued or issuable
upon the exercise or conversion of the Founder Shares and Private Placement
Warrants that are not identified on Annex A as being either “Vesting Shares” or
“Vesting Warrants” shall not be subject to the provisions of this paragraph
6(d).

 

(i)            Vesting of Shares. The unvested Founder Shares or shares of
Common Stock issued or issuable upon the exercise or conversion of the unvested
Founder Shares Beneficially Owned by Sponsor and identified on Annex A as
“Vesting Shares” shall vest at such time as a $12.50 Stock Price Level is
achieved on or before the date that is five years after the Closing Date.
Unvested Founder Shares (or shares of Common Stock) that do not vest in
accordance with this paragraph 6(d)(i) on or before the date that is five years
after the Closing Date will be forfeited immediately following the five-year
anniversary of the Closing Date.

 

(ii)           Vesting of Private Placement Warrants. The unvested Private
Placement Warrants Beneficially Owned by Sponsor and identified on Annex A as
“Vesting Warrants” shall vest at such time as a $12.50 Stock Price Level is
achieved on or before the date that is five years after the Closing Date.
Unvested Private Placement Warrants that do not vest in accordance with this
paragraph 6(d)(ii) on or before the date that is five years after the Closing
Date will be forfeited immediately following the five-year anniversary of the
Closing Date.

 



6



 

(iii)          Acceleration of Vesting upon an Acquiror Sale. In the event of an
Acquiror Sale (as defined below) prior to the fifth anniversary of the Closing
Date (or prior to the sixth anniversary of the Closing Date for purposes of
paragraph 6(d)(iii)(4)), the vesting of unvested Founder Shares, shares of
Common Stock issued or issuable upon the exercise or conversion of the unvested
Founder Shares and the unvested Private Placement Warrants shall be accelerated
or the unvested Founder Shares, shares of Common Stock or Private Placement
Warrants will be forfeited, as follows:

 

(1)           With respect to the unvested Founder Shares (or shares of Common
Stock) and Private Placement Warrants that were eligible to vest pursuant to
paragraph 6(d)(i) or 6(d)(ii), as the case may be, if such Acquiror Sale occurs
on or before the date that is five years after the Closing Date, then (i) such
Founder Shares (or shares of Common Stock) and Private Placement Warrants will
fully vest as of immediately prior to the closing of such Acquiror Sale only if
the per share price of the Common Stock paid or implied in such Acquiror Sale
equals or exceeds $12.50, (ii) no portion of such Founder Shares (or shares of
Common Stock) and Private Placement Warrants will vest in connection with such
Acquiror Sale if the per share price of the Common Stock paid or implied in such
Acquiror Sale is less than $10.00, and (iii) if the per share price of the
Common Stock paid or implied in such Acquiror Sale is equal to or greater than
$10.00 and less than $12.50, the number of such Founder Shares (or shares of
Common Stock) and Private Placement Warrants that will vest in connection with
such Acquiror Sale will be determined based on linear interpolation between such
share price levels (e.g., 50% of such Founder Shares (or shares of Common Stock)
and Private Placement Warrants will vest if the per share price of the Common
Stock paid or implied in such Acquiror Sale is $11.25), and no remaining portion
of such Founder Shares (or shares of Common Stock) and Private Placement
Warrants will vest in connection with such Acquiror Sale.

 

(2)           Unvested Founder Shares (or shares of Common Stock) and Private
Placement Warrants that do not vest in accordance with this paragraph
6(d)(iii) upon the occurrence of an Acquiror Sale will be forfeited immediately
prior to the closing of such Acquiror Sale and in accordance with paragraph
6(d)(iv).

 

(3)           For purposes of this paragraph 6(d)(iii), “Acquiror Sale” means
(A) a purchase, sale, exchange, business combination or other transaction
(including a merger or consolidation of Acquiror with or into any other
corporation or other entity) in which the equity securities of Acquiror, its
successor or the surviving entity of such business combination or other
transaction are not registered under the Securities Exchange Act or 1934, as
amended (the “Exchange Act”) or listed or quoted for trading on a national
securities exchange or (B) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
Acquiror’s assets to a third party that is not an Affiliate of the Sponsor (or a
group of third parties that are not Affiliates of the Sponsor). For avoidance of
doubt, following a transaction or business combination that is not an “Acquiror
Sale” hereunder, including a transaction or business combination in which the
equity securities of the surviving entity of such business combination or other
transaction are registered under the Exchange Act and listed or quoted for
trading on a national securities exchange, the equitable adjustment provisions
of paragraph 21 shall apply, including, without limitation, to performance
vesting criteria.

 



7



 

(4)           Holders of Founder Shares or shares of Common Stock subject to the
vesting provisions of this paragraph 6(d) shall be entitled to vote such Founder
Shares or shares of Common Stock and receive dividends and other distributions
with respect to such Founder Shares or shares of Common Stock prior to vesting;
provided, that dividends and other distributions with respect to Founder Shares
or shares of Common Stock that are subject to vesting pursuant to paragraph
6(d)(i) shall be set aside by Acquiror and shall only be paid to such holders
upon the vesting of such Founder Shares or shares of Common Stock issuable upon
the conversion of the Founder Shares (if at all); for the avoidance of doubt,
such dividends and other distributions shall be paid only on the portion of the
unvested Founder Shares or shares of Common Stock that vest.

 

(iv)          Forfeiture.

 

(1)           Unvested Founder Shares or shares of Common Stock that are
forfeited pursuant to paragraph 6(d)(i) or 6(d)(iii) shall be transferred by
Sponsor to Acquiror, without any consideration for such Transfer, and cancelled.

 

(2)           Unvested Private Placement Warrants that are forfeited pursuant to
paragraph 6(d)(ii) or 6(d)(iii) shall be transferred by Sponsor to Acquiror,
without any consideration for such Transfer, and cancelled.

 

(v)           Stock Price Level. For purposes of this paragraph 6(d), the
applicable “Stock Price Level” will be considered achieved only when the last
reported sale price per share of Common Stock on the New York Stock Exchange, or
such other securities exchange where the Common Stock is listed or quoted,
equals or exceeds the applicable threshold for any 40 trading days during a 60
consecutive trading day period, which 60 consecutive trading day period will not
commence until the first anniversary of the Closing Date. The Stock Price Levels
(and the share price levels in an Acquiror Sale in paragraph 6(d)(iii)) will be
equitably adjusted on account of any stock split, reverse stock split or similar
equity restructuring transaction.

 

(vi)          Waiver of Conversion Ratio Adjustment.

 

(1)           (A) Section 4.3(b)(i) of the Charter provides that each share of
Class B Common Stock shall automatically convert into one share of Common Stock
(the “Initial Conversion Ratio”) at the time of the Business Combination, and
(B) Section 4.3(b)(ii) of the Charter provides that the Initial Conversion Ratio
shall be adjusted (the “Adjustment”) in the event that additional shares of
Common Stock are issued in excess of the amounts offered in Acquiror’s initial
public offering of securities such that the Sponsor and the Insiders shall
continue to own 25% of the issued and outstanding shares of Capital Stock after
giving effect to such issuance.

 

(2)           As of and conditioned upon the Closing, the Sponsor and each
Insider hereby irrevocably relinquishes and waives any and all rights the
Sponsor and each Insider has or will have under Section 4.3(b)(ii) of the
Charter to receive shares of Common Stock in excess of the number issuable at
the Initial Conversion Ratio upon conversion the existing Class B Common Stock
held by him, her or it, as applicable, in connection with the Closing as a
result of any Adjustment, and, as a result, the shares of Class B Common Stock
shall convert into shares of Common Stock (or such equivalent security) at
Closing on a one-for-one basis.

 



8



 

7.            The Sponsor and each Insider represents and warrants that it, he
or she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to Acquiror (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 

8.             Except as disclosed in the Prospectus or on Schedule 6.07
(Brokers’ Fees) of the Merger Agreement, neither the Sponsor nor any Insider nor
any affiliate of the Sponsor or any Insider, nor any director or officer of
Acquiror, shall receive from Acquiror any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of Acquiror’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination and each of which shall, as
of and in connection with the Closing, be paid off in full and no further
liabilities or obligations in respect thereof shall be due and owing by Acquiror
or the Company or any of its Subsidiaries from and after the Closing: repayment
of a loan and advances of up to $600,000 made to Acquiror by the Sponsor to
cover expenses related to the organization of Acquiror and the Public Offering;
payment to the Klein Group, LLC pursuant to that certain Engagement Letter,
dated as of July 12, 2020; payment to M. Klein Associates, Inc. for office space
and related support services for a total of $50,000 per month; reimbursement for
any reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination; and repayment of loans, if any,
and on such terms as to be determined by Acquiror from time to time, made by the
Sponsor or certain of Acquiror’s officers and directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if Acquiror does not consummate an initial Business Combination, a portion
of the working capital held outside the Trust Account may be used by Acquiror to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants of the post Business Combination entity at a price of $1.00 per warrant
at the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period and included in the up to 24,500,000 Acquiror Warrants to be issued to
the Sponsor as provided in Section 6.11 of the Merger Agreement. Klein Group,
LLC, M. Klein and Company and M. Klein Associates Inc. join this Agreement
solely for purposes of acknowledging and agreeing that any right to perform
advisory services for, to receive any fees from, provide support services for or
lease space to Acquiror or any of its Subsidiaries (including, from and after
the Closing, the Company or any of its Subsidiaries) and shall not be entitled
to payment from Acquiror or any of its Subsidiaries with respect thereto, other
than to the extent specifically agreed to be paid as part of, and subject to the
limits of, Acquiror Transaction Expenses in accordance with the Merger
Agreement. During the period commencing on the date hereof and ending on the
earlier of (i) the consummation of the Closing and (ii) the valid termination of
the Merger Agreement, the Sponsor and each Insider agrees not to enter into,
modify or amend any Contract between or among the Sponsor, any Insider, anyone
related by blood, marriage or adoption to any Insider or any Affiliate of any
such Person (other than Acquiror or any of its Subsidiaries), on the one hand,
and Acquiror or any of its Subsidiaries, on the other hand, that would
contradict, limit, restrict or impair (x) any party’s ability to perform or
satisfy any obligation under this Sponsor Agreement or (y) the Company’s or
Acquiror’s ability to perform or satisfy any obligation under the Merger
Agreement.

 



9



 

9.            The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Sponsor Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of Acquiror.

 

10.           As used herein, the following terms shall have the respective
meanings set forth below:

 

(a)           “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving Acquiror and one or more businesses;

 

(b)           “Capital Stock” shall mean, collectively, the Common Stock and the
Founder Shares;

 

(c)           “Class B Common Stock” shall mean Acquiror’s Class B common stock,
par value $0.0001 per share;

 

(d)          “Common Stock” shall mean Acquiror’s Class A common stock, par
value $0.0001 per share;

 

(e)           “Commission” means the U.S. Securities and Exchange Commission;

 

(f)           “Founder Shares” shall mean the 27,500,000 shares of Class B
Common Stock Beneficially Owned by the Sponsor;

 

(g)           “Private Placement Warrants” shall mean the warrants to purchase
up to 23,000,000 shares (as may be increased to warrants to purchase up to
24,500,000 in accordance with paragraph 8 hereof) of Common Stock Beneficially
Owned by the Sponsor;

 



10



  

 

(h)            “Prospectus” shall mean the registration statement on Form S-1
and prospectus filed by Acquiror with the Commission in connection with the
Public Offering;

 

(i)            “Public Offering” shall mean the underwritten initial public
offering of 110,000,000 of Acquiror’s units (the “Units”), each comprised of one
share of Common Stock and one-fourth of one Warrant;

 

(j)            “Public Stockholders” shall mean the holders of securities issued
in the Public Offering;

 

(k)            “Transfer” shall mean the, direct or indirect, voluntary or
involuntary, (a) transfer, sale or assignment of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase,
distribution or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b) above; and

 

(l)            “Trust Account” shall mean the trust fund into which the net
proceeds of the Public Offering and a portion of the proceeds from the sale of
the Private Placement Warrants were deposited.

 

11.          This Sponsor Agreement and the other agreements referenced herein
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersede all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby, including, without limitation, the Prior
Letter Agreement. This Sponsor Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto and the
Company, it being acknowledged and agreed that the Company’s execution of such
an instrument will not be required after any valid termination of the Merger
Agreement.

 

12.          Except as otherwise provided herein, no party hereto may assign
either this Sponsor Agreement or any of its rights, interests, or obligations
hereunder without the prior written consent of the other parties and the Company
(except that, following any valid termination of the Merger Agreement, no
consent from the Company shall be required). Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Sponsor Agreement shall be binding on Acquiror, the Sponsor and each Insider and
their respective successors, heirs and assigns and permitted transferees.



 



11



 

13.          Nothing in this Sponsor Agreement shall be construed to confer
upon, or give to, any person or entity other than the parties hereto any right,
remedy or claim under or by reason of this Sponsor Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Sponsor Agreement shall
be for the sole and exclusive benefit of Acquiror, the Sponsor and the Insiders
(and, prior to any valid termination of the Merger Agreement, the Company) and
their successors, heirs, personal representatives and assigns and permitted
transferees.  Notwithstanding anything herein to the contrary, each of the
Acquiror, the Sponsor and each Insider acknowledges and agrees that the Company
is an express third party beneficiary of this Agreement and may directly enforce
(including by an action for specific performance, injunctive relief or other
equitable relief) each of the provisions set forth in this Sponsor Agreement as
though directly party hereto.

 

14.          This Sponsor Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

15.          This Sponsor Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Sponsor Agreement or of any other term or
provision hereof Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Sponsor Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

16.          This Sponsor Agreement, and all claims or causes of action (each,
an “Action”) based upon, arising out of, or related to this Sponsor Agreement or
the transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or
rules would require or permit the application of Laws of another jurisdiction.
Any Action based upon, arising out of or related to this Sponsor Agreement or
the transactions contemplated hereby may be brought in federal and state courts
located in the State of Delaware, and each of the parties irrevocably submits to
the exclusive jurisdiction of each such court in any such Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the Action shall be
heard and determined only in any such court, and agrees not to bring any Action
arising out of or relating to this Sponsor Agreement or the transactions
contemplated hereby in any other court. Nothing herein contained shall be deemed
to affect the right of any party to serve process in any manner permitted by Law
or to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction, in each case, to enforce judgments obtained in any
Action brought pursuant to this paragraph. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS SPONSOR AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 



12

 

 



17.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Sponsor Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or email transmission to the
receiving party’s address or email address set forth above or on the receiving
party’s signature page hereto; provided that any such notice, consent or request
to be given to Acquiror or the Company at any time prior to the valid
termination of the Merger Agreement shall be given in accordance with the terms
of Section 12.02 (Notices) of the Merger Agreement.

 

18.          This Sponsor Agreement shall terminate on the earlier of (i) the
latest of (x) the expiration of the Lock-up Periods and (y) the vesting in full
and delivery of all Vesting Shares and Vesting Warrants, or (ii) the liquidation
of Acquiror; provided, however, that paragraph 4 of this Sponsor Agreement shall
survive such liquidation for a period of six years; provided, further, that no
such termination shall relieve the Sponsor, any Insider or the Acquiror from any
liability resulting from a breach of this Sponsor Agreement occurring prior to
such termination.

 

19.          Each party hereto that is also a party to that certain Registration
Rights Agreement, dated as of February 13, 2020, by and among Acquiror, the
Sponsor and the other parties signatory thereto (the “Existing Registration
Rights Agreement”) effective as of the Closing. On or about the date hereof, the
Sponsor and each Insider contemplated to become a party to the Investor Rights
Agreement (the “Investor Rights Agreement”) shall deliver to Acquiror such
agreement, duly executed by such Person, in the form attached to the Merger
Agreement.

 



13

 

 

20.          Each of the Sponsor and the Insiders hereby represents and warrants
(severally and not jointly as to itself, himself or herself only) to Acquiror
and the Company as follows: (i) if such Person is not an individual, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, formed, organized or constituted, and
the execution, delivery and performance of this Sponsor Agreement and the
consummation of the transactions contemplated hereby are within such Person’s
corporate, limited liability company or organizational powers and have been duly
authorized by all necessary corporate, limited liability company or
organizational actions on the part of such Person; (ii) if such Person is an
individual, such Person has full legal capacity, right and authority to execute
and deliver this Sponsor Agreement and to perform his or her obligations
hereunder; (iii) this Sponsor Agreement has been duly executed and delivered by
such Person and, assuming due authorization, execution and delivery by the other
parties to this Sponsor Agreement, this Sponsor Agreement constitutes a legally
valid and binding obligation of such Person, enforceable against such Person in
accordance with the terms hereof (except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies); (iv) the execution and delivery of this Sponsor
Agreement by such Person does not, and the performance by such Person of his,
her or its obligations hereunder will not, (A) if such Person is not an
individual, conflict with or result in a violation of the organizational
documents of such Person, or (B) require any consent or approval that has not
been given or other action that has not been taken by any third party (including
under any Contract binding upon such Person or such Person’s Founder Shares or
Private Placement Warrants, as applicable), in each case, to the extent such
consent, approval or other action would prevent, enjoin or materially delay the
performance by such Person of its, his or her obligations under this Sponsor
Agreement; (v) there are no Actions pending against such Person or, to the
knowledge of such Person, threatened against such Person, before (or, in the
case of threatened Actions, that would be before) any arbitrator or any
Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by such Person of its, his or her
obligations under this Sponsor Agreement; (vi) except for fees described on
Schedule 6.07 (Brokers’ Fees) of the Merger Agreement, no financial advisor,
investment banker, broker, finder or other similar intermediary is entitled to
any fee or commission from such Person, Acquiror, any of its Subsidiaries or any
of their respective Affiliates in connection with the Merger Agreement or this
Sponsor Agreement or any of the respective transactions contemplated thereby and
hereby, in each case, based upon any arrangement or agreement made by or, to the
knowledge of such Person, on behalf of such Person, for which Acquiror, the
Company or any of their respective Affiliates would have any obligations or
liabilities of any kind or nature; (vii) such Person has had the opportunity to
read the Merger Agreement and this Sponsor Agreement and has had the opportunity
to consult with its tax and legal advisors; (viii) such Person has not entered
into, and shall not enter into, any agreement that would restrict, limit or
interfere with the performance of such Person’s obligations hereunder;
(ix) except as otherwise described in this Sponsor Agreement, such Person has
the direct or indirect interest in all of its, his or her Common Stock or
Warrants and Founder Shares and Private Placement Warrants, which are held
through the Sponsor, the Sponsor has good title to all such Founder Shares and
Private Placement Warrants and any Common Stock or Warrants held by the Sponsor,
and there exist no Liens or any other limitation or restriction (including,
without limitation, any restriction on the right to vote, sell or otherwise
dispose of such securities (other than transfer restrictions under the
Securities Act) affecting any such securities, other than pursuant to (A) this
Sponsor Agreement, (B) the Charter, (C) the Merger Agreement, (D) the Existing
Registration Rights Agreement, or (E) any applicable securities laws; (x) the
Founder Shares and Private Placement Warrants listed on Annex A are the only
equity securities in Acquiror (including, without limitation, any equity
securities convertible into, or which can be exercised or exchanged for, equity
securities of Acquiror) owned of record or Beneficially Owned by such Person as
of the date hereof and such Person has the sole power to dispose of (or sole
power to cause the disposition of) and the sole power to vote (or sole power to
direct the voting of) such Founder Shares and Private Placement Warrants and
none of such Founder Shares or Private Placement Warrants is subject to any
proxy, voting trust or other agreement or arrangement with respect to the voting
of such Founder Shares or Private Placement Warrants, except as provided in this
Sponsor Agreement; the Sponsor and each Insider hereby agrees to supplement
Annex A from time to time to the extent that the Sponsor or any Insider acquires
additional securities in Acquiror; and (xi) such Person is not currently (and at
all times through Closing will refrain from being or becoming) a member of a
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of equity securities of the Issuer
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 



14

 



 

21.           If, and as often as, there are any changes in Acquiror, the Common
Stock, the Founder Shares or the Private Placement Warrants by way of stock
split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization, recapitalization or business combination, or by
any other means, equitable adjustment shall be made to the provisions of this
Sponsor Agreement as may be required so that the rights, privileges, duties and
obligations hereunder shall continue with respect to Acquiror, Acquiror’s
successor or the surviving entity of such transaction, the Common Stock, the
Founder Shares or the Private Placement Warrants, each as so changed. For the
avoidance of doubt, such equitable adjustment shall be made to the performance
criteria set forth in paragraph 6(d).

 

22.          Each of the parties hereto agrees to execute and deliver hereafter
any further document, agreement or instrument of assignment, transfer or
conveyance as may be necessary or desirable to effectuate the purposes hereof
and as may be reasonably requested in writing by another party hereto.

 

[Signature Page Follows]

 



15

 

 

    Sincerely,           SPONSOR:           CHURCHILL SPONSOR III LLC          
By:     /s/ Jay Taragin       Name: Jay Taragin       Title: Authorized Person

 

 

 

[Signature Page to Sponsor Agreement]

 





 




 

    INSIDERS:           By:     /s/ Michael Klein       Name: Michael Klein    
Address:               Email:                   By:     /s/ Jay Taragin      
Name: Jay Taragin     Address:               Email:                   By:
    /s/ Jeremy Paul Abson       Name: Jeremy Paul Abson     Address:            
  Email:                   By:     /s/ Glenn R. August       Name: Glenn R.
August     Address:               Email:                   By:     /s/ Mark
Klein       Name: Mark Klein     Address:               Email:                  
By:     /s/ Malcolm S. McDermid       Name: Malcolm S. McDermid     Address:    
          Email:                   By:     /s/ Karen G. Mills       Name: Karen
G. Mills     Address:               Email:

 

[Signature Page to Sponsor Agreement]

 





 

 







Acknowledged and Agreed:             CHURCHILL CAPITAL CORP III           By:
    /s/ Jay Taragin       Name: Jay Taragin       Title: Chief Financial Officer
   

 

 

 

[Signature Page to Sponsor Agreement]

 





 

 



Acknowledged and Agreed:             M. KLEIN AND COMPANY             By:
    /s/ Jay Taragin       Name: Jay Taragin     Title: Authorized Person        
    M. KLEIN ASSOCIATES, INC.             By:     /s/ Jay Taragin       Name:
Jay Taragin     Title: Authorized Person             THE KLEIN GROUP, LLC      
      By:     /s/ Jay Taragin       Name: Jay Taragin     Title: Authorized
Person    

 

 

 



[Signature Page to Sponsor Agreement]

 







 

 





Annex A

 

        Founder Shares* Private Placement Warrants             Churchill
Sponsor III LLC 27,500,000 (of which 12,404,080 are Vesting Shares) 23,000,000,
which may be increased to up to 24,500,000 in accordance with paragraph 8 above
and Section 6.11 of the Merger Agreement (in each case, of which 4,800,000 are
Vesting Warrants and Locked- Up Warrants)             Michael Klein 0** 0**    
        Jay Taragin 0 0      



 

* Includes shares of Common Stock issued or issuable upon the exercise or
conversion of the Founder Shares.

 

** Michael Klein may be deemed to Beneficially Own the Founders Shares and
Private Placement Warrants owned by Churchill Sponsor III LLC.

 









